Exhibit 10.2

 

AMENDMENT NO. 3

TO THE

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amendment No. 3 (this “Amendment”) to the Amended and Restated Employment
Agreement is made as of December 15, 2009 by and among FGX International Inc., a
Delaware corporation (the “Company”), and John H. Flynn, Jr., a resident of the
State of Rhode Island (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a certain amended and
restated Employment Agreement dated as of February 18, 2008, as amended as of
December 5, 2008 and November 6, 2009 (the “Agreement”);

 

WHEREAS, Essilor International, a French Société anonyme (“Parent”), 1234
Acquisition Sub Inc., a Delaware corporation and an indirect wholly-owned
subsidiary of Parent (“Merger Sub”), and FGX International Holdings Limited, a
British Virgin Islands corporation (“FGX Holdings”) propose to enter into a
merger agreement (that certain Agreement and Plan of Merger among Parent, Merger
Sub and FGX Holdings, dated as of December 15, 2009, the “Merger Agreement”)
that will (subject to the satisfaction of the terms and conditions of the Merger
Agreement) result in FGX Holdings becoming wholly-owned by Parent upon the
Closing (as defined in the Merger Agreement, the “Closing”) (the “Merger”);

 

WHEREAS, following the Closing, the Company desires to continue the employment
of the Executive on the terms and conditions stated herein;

 

WHEREAS, pursuant to and in accordance with Section 13 of the Agreement, the
Company and the Executive desire to amend the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing promises and agreements
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:

 

1.                                      This Amendment will become effective
upon its execution by each of the parties; provided, however, that this
Amendment will be null and void ab initio and of no further force or effect if
the Merger Agreement is terminated prior to the Closing or if, for any reason,
the Closing does not occur.  Capitalized terms not defined herein will have the
meanings ascribed to such terms in the Agreement.

 

2.                                      Section 2 of the Agreement is amended in
its entirety to read as follows:

 

“2.                                 Employment; Duties.    Subject to the terms
and conditions set forth herein, from and after the Closing and during the
Employment Period, Executive shall serve as President of the Company and of FGX
Holdings (FGX Holdings, together with the direct and indirect subsidiaries of
FGX Holdings, the

 

--------------------------------------------------------------------------------


 

“FGX Group”). The duties assigned and authority granted to Executive shall be as
set forth in the By-laws of the Company and as determined by the Chief Executive
Officer from time to time. Executive agrees to perform his duties for the FGX
Group diligently, competently, and in a good faith manner. Executive may also
engage in civic and charitable activities to the extent they are not
inconsistent with Executive’s duties hereunder.”

 

3.                                      Section 3(b) of the Agreement is amended
in its entirety to read as follows:

 

“(b)                           Bonus. In addition to the Salary, the Executive
shall be eligible to receive an annual cash bonus on account of services
rendered by him during each calendar year during the Employment Period.  In
accordance with the Merger Agreement, the Board of Directors of the Company (the
“Board”), in consultation with the Chief Executive Officer, shall establish
performance metrics (as such performance metrics may be amended or modified in
the sole discretion of the Board during any calendar year to take into account
any acquisitions, divestitures or non-recurring items or any other fundamental
corporate transactions or changes, the “Performance Metrics”) to quantify the
Company’s performance for any calendar year during the Employment Period.  In
the event that the Company meets or exceeds the annual Performance Metrics
established by the Board, the Executive shall be entitled to receive, in
addition to the Salary, a bonus of up to fifty percent (50%) of the Salary paid
to the Executive on account of such calendar year (the “Bonus”).  Subject to
(i) the Executive remaining employed by the Company on the date the Bonus is
determined, or (ii) the Executive being employed by the Company on the day
immediately following the end of the applicable performance period in the event
that the Company terminates the Executive’s employment without Cause, any Bonus
payable to the Executive on account of any calendar year shall be paid to the
Executive on or before the later of (x) March 15 of the year following the year
for which the Bonus was earned and (y) the date on which the Board has been able
to determine within a reasonable degree of certainty that the Performance
Metrics have been met or exceeded and the amount of the Bonus due Executive.

 

In addition to the Salary and Bonus, the Executive shall (i) participate in the
Company’s long-term incentive program on terms and conditions to be established
by the Board as soon as reasonably practicable following the Closing, and
(ii) be granted options, subject to approval by the board of directors of Parent
(the “Parent Board”), to purchase shares of Parent on terms and conditions to be
established by the Parent Board as soon as reasonably practicable following the
Closing.”

 

4.                                      Section 4(d) of the Agreement is deleted
in its entirety.

 

5.                                      Section 6.1(a) of the Agreement is
amended in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

“(a)                            Termination by Executive.    Executive may
terminate his employment with the Company at any time without Good Reason by
providing one hundred and eighty (180) days’ written notice to the Company.”

 

6.                                      Clause (i) of the second sentence of
Section 6.2 of the Agreement is amended in its entirety to read as follows:

 

“(i) the material reduction or material adverse change in Executive’s authority,
duties, job responsibilities or reporting structure from those in effect on the
date hereof; provided, however, that no Good Reason shall exist solely as a
result of the Company ceasing to be an independent publicly held company and as
a result of the change in the Executive’s reporting structure as a result of the
Merger;”

 

7.                                      Section 6.3 of the Agreement is amended
by deleting clauses (a) and (b) in their entirety and redesignating clauses
(c) and (d) as clauses (a) and (b), respectively.

 

8.                                      Section 8(a) of the Agreement is amended
in its entirety to read as follows:

 

“(a)                            Subject to Section 8(d), if the Executive’s
employment is terminated either by the Company without Cause, by the Executive
for Good Reason or because of the Executive’s death or Disability, in any case,
within twenty-four (24) months after a Change in Control (as defined in
Section 8(c)), the Executive shall be entitled to receive a supplemental bonus
payment (the “Change in Control Payment”) from the Company equal to two
(2) times the sum of (x) the Executive’s then current Salary plus (y) the amount
of the Bonus (as defined in Section 3(b) above) for the year in which the
Executive’s employment is terminated (determined without regard to whether any
Performance Metrics established by the Board pursuant to Section 3(b) above are
or were satisfied).  The Change in Control Payment shall be paid to the
Executive on the sixtieth (60th) day following the earlier of the Executive’s
separation from service (as defined in Section 409A) or the date of the
Executive’s death.  The Executive shall also be entitled to continuation of
medical, dental and vision benefits under Section 4(a) hereof at the same cost
to the Executive as is applicable to active employees of the Company until the
earlier of (x) the two-year anniversary of the Termination Date and (y) the date
on which the Executive is provided comparable benefits from any other source
(the “Continuation Coverage”); provided, however, that the Company shall use
commercially reasonable efforts to provide such health insurance benefits
through a third party insurer.  For purposes of this Agreement, the amounts paid
or contributed by the Company for Continuation Coverage for the benefit of the
Executive and, as applicable, the Executive’s eligible dependents are referred
to as the “Premium Payments”.  In the event that the Company’s group health plan
is or becomes subject to the nondiscrimination rules of Section 105(h) of the
Code, the Company’s obligation to pay the premiums for Continuation Coverage
will end, and the Executive will become responsible for the timely payment of
the full cost of maintaining his elected coverage and the coverage for his
eligible dependents

 

3

--------------------------------------------------------------------------------


 

until the end of the applicable Continuation Period.  In such event, the Company
will reimburse the Executive in an amount equal to the Premium Payments that the
Company would otherwise have paid in accordance with Section 4(a) (“Premium
Reimbursements”).  The Executive acknowledges that any Premium Reimbursements
will be treated for reporting purposes as taxable income to the Executive.  The
Executive will provide the Company substantiation in reasonable detail of the
premiums the Executive paid within two calendar months after the premiums are
paid.  Premium Reimbursements under this Section 8(a) will be paid to the
Executive in the calendar month following the calendar month in which
substantiation determined by the Company to be adequate has been provided to the
Company.  In no event will adequately substantiated reimbursements be paid to
the Executive later than the last day of the calendar year following the
calendar year in which the premium expense was incurred.  The Executive will
promptly notify the Company in writing if the Executive becomes eligible for
coverage under another group health plan prior to the two-year anniversary of
the Termination Date.”

 

9.                                      Section 8(b) of the Agreement is amended
in its entirety to read as follows:

 

“(b)                           (i)                                     Subject
to Section 8(d) and subject to the Executive remaining employed by the Company
on the second year anniversary of the Closing (the “Retention Payment Date”),
the Executive shall be entitled to receive, no later than five (5) business days
following the Retention Payment Date, an amount in cash equal to the Change in
Control Payment (calculated in accordance with Section 8(a) above) (the
“Retention Payment”).

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, this Agreement will terminate upon payment of the Retention
Payment; provided, however, that the provisions of Section 8(a) (but only to the
extent Section 8(a) relates to the Continuation Coverage), Section 8(b)(iv),
Sections 9 through and including 12, and Sections 14, 18 and 20 shall survive
the termination or expiration of this Agreement.

 

(iii)                               Notwithstanding anything to the contrary in
this Agreement, (x) in no event shall the Executive be entitled to receive
benefits under both Section 8(a) and Section 8(b) above and (y) in no event
shall the aggregate cash payment(s) to the Executive under this Section 8 be
less than $1,248,600.

 

(iv)                              Executive shall be provided the Continuation
Coverage with respect to any termination of his employment with the Company that
is effective as of or following the second year anniversary of a Change in
Control.”

 

10.                                Section 8(c) of the Agreement is amended in
its entirety to read as follows:

 

“(c)                            The parties hereby agree that the Closing will
constitute a “Change in Control” for purposes of this Agreement.”

 

11.                                A new Section 8(d) is added to the Agreement
as follows:

 

4

--------------------------------------------------------------------------------


 

“(d)                           (i)                                     As a
condition precedent to receiving the Retention Payment or any payment pursuant
to Section 8(a), Executive shall execute a general release reasonably
satisfactory to the Company of any and all claims which Executive or his heirs,
executors, agents or assigns might have against the Company, its subsidiaries,
affiliates, successors, assigns and its past, present and future employees,
officers, directors, agents and attorneys, except for claims arising under this
Agreement or any employee benefit plan (other than any employee benefit plan
providing a benefit in the nature of a severance benefit) in which Executive
participates or for any right to indemnification to which Executive may be
entitled as an officer and director of the Company (the “Release”).

 

(ii)                                  In the case of the Release in respect of
the Retention Payment, a valid Release shall be delivered to the Company prior
to the Retention Payment Date; provided that the Company has provided Executive
a form of Release at least forty-five (45) days prior to the Retention Payment
Date.  Subject to the Company’s compliance with the previous sentence, the
Company shall have no obligations under Section 8(b) if Executive fails to
deliver a valid Release to the Company on or prior to the Retention Payment
Date.

 

(iii)                               In the case of the Release in respect of any
payment under Section 8(a), a valid Release shall be delivered to the Company
within sixty (60) days following Executive’s termination of employment; provided
that the Company has provided Executive a form of Release within seven (7) days
following the Executive’s termination of employment.  Subject to the Company’s
compliance with the previous sentence, the Company shall have no obligations
under Section 8(a) if Executive fails to deliver a valid Release to the Company
within sixty (60) days following Executive’s termination of employment.”

 

12.                                Section 14 of the Agreement is amended in its
entirety to read as follows:

 

“14.  Notices.  Any notice, request or other document required or permitted to
be given under this Agreement shall be in writing and shall be deemed given
(a) upon delivery, if delivered by hand, (b) three days after the date of
deposit in the mail, postage prepaid, if mailed by U.S. certified or registered,
mail, or (c) on the next business day, if sent by prepaid overnight courier
service, in each case, addressed as follows:

 

(a)

 

If to Executive, to:

 

 

 

 

 

John Flynn, Jr.

 

 

[Redacted]

 

 

[Redacted]

 

 

 

(b)

 

If to the Company, to:

 

 

 

 

 

FGX International Inc.

 

5

--------------------------------------------------------------------------------


 

 

 

500 George Washington Highway

 

 

Smithfield, Rhode Island 02917

 

 

Attention: Chief Executive Officer

 

 

 

 

 

With copies (which shall not constitute notice) to:

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York 10036

 

 

Attn: Neil M. Leff, Esq.

 

 

 

 

 

Essilor International

 

 

147 rue de Paris

 

 

94227 Charenton-le-Pont

 

 

France

 

 

Attn: Carol Xueref

 

 

 

 

 

Jones Day

 

 

222 East 41st Street

 

 

New York, New York 10017

 

 

Attn: Manan D. Shah, Esq.

 

Any party may change the address to which notice shall be sent by giving notice
of such change of address to the other parties in the manner provided above.”

 

13.                                Except as expressly provided herein, no other
modifications or amendments to the Agreement are being made and, with the
exception of the amendment set forth herein, the terms and conditions of the
Agreement are hereby ratified and confirmed.

 

[Signatures Appear on Next Page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

 

FGX INTERNATIONAL INC.

 

 

 

 

 

/s/ Anthony Di Paola

 

By: Anthony Di Paola

 

Title: EVP & CFO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ John H. Flynn, Jr.

 

John H. Flynn, Jr.

 

--------------------------------------------------------------------------------